Title: To James Madison from George Luckey, 26 August 1810
From: Luckey, George
To: Madison, James


SirHarford County Mad. August 26. 1810
It is the privelige & the duty of every citizen of the United States to communicate With the officers of Government both legislative & executive respecting the public Welfare, & more especially for those Who Are much in public themselves & have a hearty & tender concern for their country. The presidency especially is a high, peculiarly important & responsible office & needs all possible assistance from every quarter to help & encourage in times of need.
Our chief magistrate has an ardu[o]us & difficult station at the present time & it is extremely difficult to know in what manner to proceed for the best. The extraordinary avar[i]ce of many has driven them to a course which has brought us to shame, danger, & loss every Way. Perhaps the experiment made by these gentlemen Will cure their temerity & unite them With the real friends to their country. It Would seem like infatuation to attempt fighting all the World. I have thought that the plan proposed to the public last Winter Was Wise & most eligible; that is As soon as possible to have formed an Armed neutrality by sea of all European powers &c &c for defence against the tyrants of the Ocean & disturbers of the peace of the World. Such league in part was formed in the Years ’77 & ’78 with great eclat of Congress—Gen. Washington & the American Army. There can be no objection Against this now more than Was then, & it terminated Well & much in our favour & we have more need now than ever of this. Those Against Whom We so long fought & who are now as inimical as ever engross our trade by compulsion & in their own way & at their own rates. The Quantum of price we receive from them is not half of what would be given by the Europian nations. I hope You enjoy good health. You have the best Wishes of all real Americans nay of all the citizens of the United States except a few in comparison who are selfish, unprincipled & care for no country; Against Whom Divivine [sic] providence ever has militated & we trust heaven Will ever oppose—believe me to be with high esteem ever yours
George Luckey
